Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 10/27/2021.
Claims 1-8, 10-17, 19, and 20 are currently pending and have been examined.
This action is made final.

Response to Arguments
Applicants arguments, see pages 10-15 of Applicant’s Response to the rejections related to 35 USC § 101, filed on 10/27/2021. With respect to the Applicant’s argument that the proposed amendments satisfy the requirements of 35 USC § 101, the Examiner has considered the arguments, however they are not persuasive.  The Applicant first argues on page 11, that per step 2A-Prong1 of the Revised Patent Subject Matter Eligibility Guidance, that the features of the amended independent claim 1 do not describe an abstract concept, such as certain methods of organizing human activity.  The Examiner believes however that Independent claim 1 still recites an abstract idea.  The claim as a whole still recites the abstract idea of allocating vehicles to riders as part of a ride sharing service.  Allocating vehicles to riders falls within Certain Methods of Organizing Human activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  In addition the additional amendments of “predicting, by the circuitry, at a second time instance, one or more future booking requests based on historical booking data associated with the second time instance, wherein the second time instance is after the first time instance”, as drafted, fall within the enumerated grouping of mental processes within abstract ideas.  Mental processes cover concepts such as those performed in the human mind (including an observation, evaluation, judgment, opinion), or pen and paper.  Therefore, the claim still recites an abstract idea.
Applicant then argues on pages 12-14, that the generation of a graph and formation of edges between nodes of the graph is not insignificant extra solution activity of gathering and presenting data.  In light of the amended claims, the Examiner has updated and reformulated the 101 analysis.  The limitations of generating a graph made up of nodes and edges is being categorized as part of the overall abstract idea of allocating vehicles to riders.  
In addition, with respect to Step 2A-Prong 2 of the Revised Patent Subject Matter Eligibility Guidance, the amended claims include the additional elements of circuitry, from a set of customer devices.  The additional elements of circuitry from a set of customer devices, as drafted covers generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) .  Any improvements from the claimed subject matter are directed towards the abstract idea of allocating vehicles to riders as part of a ride sharing service and not towards improvements to a computer, other technology or technological field, or to the customer devices.
With respect to the Applicants arguments, see pages 14 and 15, related to Step 2B of the Revised Patent Subject Matter Eligibility Guidance, that  ““significantly more” MPEP 2106.05
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility:
The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101  terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101  inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The mere presence of generic computer components does not create an inventive concept.  Therefore the claim does not recite additional elements that amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.  
Applicants arguments, see pages 15-19 of Applicant’s Response to the rejections related to 35 USC § 103, filed on 10/27/2021.  Examiner has considered the Applicant’s argument and agrees.  The combination of Gururajan, Jat, and Mazzella does not teach or render obvious the limitations “predicting, by the circuitry, at a second time instance, one or more future booking requests based on historical booking data associated with the second time instance, wherein the second time instance is after the first time instance; determining, by the circuitry, at the second time instance, a third second set of booking requests including at least the received first set of booking requests and a third second set of booking requests, wherein the third set of booking requests includes the predicted one or more future booking requests”  nor does it teach or render obvious 
“generating, by the circuitry, a graph comprising a first set of nodes and a second set of nodes ... wherein at least one node in the first set of nodes represents a future booking request of the one or more future booking requests ... modifying, by the circuitry, the generated graph so that no two edges from the set of edges share the same node from the first set of nodes and the second set of nodes” as recited in amended independent claim 1 (emphasis added).  The Examiner has therefore updated the search in light of the amended claims.  See Examiners response in section titled Allowable Subject Matter listed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories.  Specifically, claims 1-8, 19, and 20 are directed to a process, while claims 10-17 are directed to a machine.
As per claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of receiving…..of a set of customers, at a first time instance, a first set of booking requests for sharing one or more rides; predicting….at a second time instance, one or more future booking requests based on historical booking data associated with the second time instance, wherein the second time instance is after the first time instance; determining…..at the second time instance, a second set of booking requests including at least the received first set of booking requests and a third set of booking requests, wherein the third set of booking requests includes the one or more future booking requests; determining……at the second time instance, a set of vehicles, available for the one or more rides, from one or more vehicles based on allocation data of the one or more vehicles; generating…..a graph comprising a first set of nodes and a second set of nodes, wherein each node in the first set of nodes represents at least one booking request from the second set of booking requests, Page 2 of 20Application No. 16/729,407 Reply to Office Action of July 27, 2021 wherein at least one node in the first set of nodes represents a future booking request of the one or more future booking requests, and wherein each node in the second set of nodes represents a vehicle from the set of vehicles, forming….. in the graph, a set of edges between the first set of nodes and the second set of nodes, wherein each edge from the set of edges represents matching between first and second nodes from the first set of nodes and the second set of nodes, respectively, and wherein the matching is determined based on a plurality of share-ride parameters comprising at least a degree of deviation from a route associated with the first and second nodes and a sharing efficiency; modifying….the generated graph so that no two edges from the set of edges share the same node from the first set of nodes and the second set of nodes; and allocating….. a vehicle from the set of vehicles to one or more customers from the set of customers for ride-sharing based on the modified graph and a parameter value of each share-ride parameter of the plurality of share-ride parameters associated with each edge from the set of edges, as drafted covers certain methods of organizing human activity.  That is, the process of allocating vehicles to customers, as well as the corresponding steps, falls within commercial or legal interactions (including agreements 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of circuitry from a set of customer devices.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of circuitry from a set of customer devices, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  
As per claims 2, 3, and 4 these claims further narrow the abstract idea of Claim 1, and include no new additional elements.  The claims are therefore not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of The method of claim 1, further comprising generating… a multivariate vector for each edge, wherein the multivariate vector includes the parameter value of each share-ride parameter of the plurality of share-ride parameters associated with each edge, as drafted covers mathematical concepts.  That is, generating a multivariate vector is a process that involves mathematical formulas, equations, and relationships.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of circuitry.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of circuitry, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of The method of claim 5, further comprising determining….an edge score for each edge based on the multivariate vector and a weight associated with each share-ride parameter of the plurality of share-ride parameters associated with each edge, as drafted covers mathematical concepts. That is determining an edge score and weight associated with a parameter, are concepts that fall within mathematical relationships, formulas, equations, and calculations.   Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application  circuitry.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of circuitry, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 7 and 8, these claims further narrow the abstract idea of claim 6, and include no new additional elements.  The claims are therefore not patent eligible. 
As per claim 10, claim 10 recites the same abstract idea as claim 1, with the additional elements of a transportation server comprising circuitry and a set of customer devices.  The transportation server comprising circuitry and the set of customer devices, are recited at a high level of generality, such that they amount to no more than mere 
As per claims 11, 12, and 13, these claims only further narrow the abstract idea of claim 10, and include no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claims are therefore not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of generate a multivariate vector for each, wherein the multivariate vector includes the parameter value of each share-ride parameter of the plurality of share-ride parameters associated with each edge, as drafted covers mathematical concepts.  That is, generating a multivariate vector is a concepts that includes mathematical relationships, formulas, equations, and calculations.  The claim therefore recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of circuitry.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of circuitry, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of determine an edge score for each edge based on the multivariate vector and a weight associated with each share-ride parameter of the plurality of share-ride parameters associated with each edge, as drafted covers mathematical concepts.  That is, determining an edge score based on a multivariate vector and a weight associated with a parameter represent concepts that include mathematical relationships, formulas, equations, and calculations.  The claim therefore recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of circuitry.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of circuitry, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 16, claim 16 contains the same abstract idea as claim 15 and includes no new additional elements that would integrate the abstract idea into a 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of allocate the vehicle to the one or more customers based on the edge score associated with each edge,  as drafted covers certain methods of organizing human activity.  That is, the process of allocating vehicles to customers, falls within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites and abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of circuitry.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to circuitry, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of generating..after the allocation of the vehicle, direction information for navigation between a plurality of locations of each customer of the one or more customers; and rendering….generated direction information, and wherein the allocated vehicle navigates between the plurality of locations of each customer based on the generated direction information, as drafted covers mental processes.  That is, generating direction information for navigation between customer locations, is a process that can be performed in the human mind or pen and paper.  Therefore, the claim recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of circuitry and a digital map on a driver device associated with the allocated vehicle. These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of circuitry and a digital map on a driver device associated with the allocated vehicle, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, updating vehicle and customer location information falls within the abstract category of certain methods of organizing human activity, specifically commercial or legal interactions (including 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of updating dynamically, by the circuitry, the digital map rendered on the driver device based on real-time movement of each customer of the one or more customers and the allocated vehicle.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of updating dynamically, by the circuitry, the digital map rendered on the driver device based on real-time movement of each customer of the one or more customers and the allocated vehicle, represent generic computer components and are recited at a high level of generality such that they amount to no MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.

Allowable Subject Matter
Claims 1-8, 10-19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 101, set forth in the Office action.
The features of claim 1 that are allowable over the prior art include:
wherein the matching is determined based on a plurality of share-ride parameters comprising…a sharing efficiency; 
According to the Applicant’s Specification, sharing efficiency is defined as [0033],  Sharing efficiency of a share-ride, including two or more customers travelling in a share-ride vehicle, is defined as a distance travelled together by the two or more customers as a percentage of the total distance covered by the vehicle from a first pick-up location to a last drop- off location associated with the share-ride.
Based on this definition, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted feature of the Applicant’s invention.  
The most relevant prior art of record includes:
Alonso-Mora et al. (US 20180224866 A1)
Jat et al. (US 20160307287 A1)
Berlingerio et al. (US 20180356238 A1)

With regard to Alonso-Mora, Alonso-Mora discloses predicting, by the circuitry, at a second time instance, one or more future booking requests based on historical booking data associated with the second time instance, wherein the second time instance is after the first time instance; Alonso-Mora discloses predicting future booking requests at a second time instance, or after the initial requests.  (see [0213], [0072]). 
Alonso-Mora discloses determining, by the circuitry, at the second time instance, a second set of booking requests including at least the received first set of booking requests and a third set of booking requests, wherein the third set of booking requests includes the one or more future booking requests.  Alonso-Mora discloses a booking requests that includes current and predicted requests (see [0213]).
Alonso-Mora discloses determining, by the circuitry, at the second time instance, a set of vehicles, available for the one or more rides, from one or more vehicles based on allocation data of the one or more vehicles; Alonso-Mora discloses a set of vehicles. (see [0213]). Alonso-Mora discloses a set of vehicles, their availability (waiting), and allocation data (rebalancing) (see [0057]). 
Alonso-Mora discloses generating, by the circuitry, a graph comprising a first set of nodes and a second set of nodes, wherein each node in the first set of nodes represents at least one booking request from the second set of booking requests, wherein at least one node in the first set of nodes represents a future booking request of the one or more future booking requests, and wherein each node in the second set of nodes represents a vehicle from the set of vehicles. Page 2 of 20Application No. 16/729,407 Alonso-Mora discloses a graph of 
Alonso-Mora discloses forming, by the circuitry, in the graph, a set of edges between the first set of nodes and the second set of nodes, . wherein each edge from the set of edges represents matching between first and second nodes from the first set of nodes and the second set of nodes, respectively.  Alonso-Mora discloses edges in figure 8B that represent matching between requests and vehicles (see [0215]). 
Alonso-Mora discloses allocating, by the circuitry, a vehicle from the set of vehicles to one or more customers from the set of customers for ride-sharing based on the modified graph and a parameter value of each share-ride parameter of the plurality of share-ride parameters associated with each edge from the set of edges. Alonso-Mora discloses allocating a vehicle to customers (see [0111]).
Jat then discloses a method for facilitating ride-sharing, comprising: receiving, by circuitry, from a set of customer devices of a set of customers, at a first time instance, a first set of booking requests for sharing one or more rides; Jat discloses receiving a request from a customer device for a booking or travel request. (see [0033]).
Jat discloses and wherein the matching is determined based on a plurality of share-ride parameters comprising at least a degree of deviation from a route associated with the first and second nodes.  Jat discloses determining matching or a cost based on degree of deviation (or an additional distance) from a route (see[0027]).
Jat discloses modifying, by the circuitry, the generated graph so that no two edges from the set of edges share the same node from the first set of nodes and the second set of nodes;  Jat in Figure. 5 displays a figure where no two edges share the same node from the first set of nodes to the second set of nodes.  In addition Jat discloses only one edge leading out of a vertex (see [0078]).
As stated above, none of the art of record either alone or in combination, either anticipates, reasonable teaches, nor renders obvious the below noted features of the Applicant’s invention.  
wherein the matching is determined based on a plurality of share-ride parameters comprising…a sharing efficiency; 
Alonso-Mora discloses a sharing efficiency based on the percentage of shared rides (see [0024], [0063], [0258]), however does not disclose a sharing efficiency based on the definition cited in the Applicant’s Specification [0033] Sharing efficiency of a share-ride, including two or more customers travelling in a share-ride vehicle, is defined as a distance travelled together by the two or more customers as a percentage of the total distance covered by the vehicle from a first pick-up location to a last drop- off location associated with the share-ride.  In addition, Berlingerio discloses maximizing the length of a shared portion of a route, however does not establish that the portion is calculated based on dividing the length of a route with two or more customers by the total length of the route (see [0019], [0062], [0069]).
Thus, no reference discloses or teaches matching vehicles and requests based on a sharing efficiency as defined by the Applicant’s Specification.  Independent claim 1 is therefore novel/non-obvious.
By virtue of their dependency on claim 1, claims 1, 2, 3, 4, 5, 6, 7, 8, 19, and 20 are also novel/non-obvious.
Claim 10 is substantially similar to claim 1, and is therefore novel/non-obvious for the same reasons as listed above.  
By virtue of their dependency on claim 10, claims 11, 12, 13, 14, 15, 16, and 17 are also novel/non-obvious.
Additionally, related literature includes “Path Clustering Based on a Novel Dissimilarity Function for Ride-Sharing Recommenders”, Eleonora D’Andrea, 2016. This article discusses optimizing ride-sharing or carpooling in a way that identifies groups of similar paths for individual seeking transportation.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625